[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          APR 21, 2010
                            No. 09-15939
                                                           JOHN LEY
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

                 D. C. Docket No. 08-02713-CV-1-ODE

WILLIE BRUCE BRYANT,


                                                         Plaintiff-Appellant,

                                 versus

AVERITT EXPRESS, INC.,

                                                        Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (April 21, 2010)

Before CARNES, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
      Willie Bruce Bryant appeals, pro se, the district court’s grant of summary

judgment on his retaliation claims under Title VII, 42 U.S.C. § 2000e-3(a). Bryant

sued Averitt Express, Inc., his former employer, alleging that the company

suspended and terminated him in retaliation for filing charges of race

discrimination with the EEOC. The district court granted summary judgment for

Averitt concluding that Bryant had failed to establish the causation element of a

prima facie case of retaliation. The court also concluded that Averitt was entitled

to summary judgment because the company’s reasons for suspending and

terminating Bryant—his citation for a DUI and use of abusive language towards

management—were legitimate and unrebutted. This is his appeal.

                                          I.

      We review a district court’s grant of summary judgment de novo and, “[i]n

so doing, we . . . view all evidence and draw all reasonable inferences in favor of

the non-moving party.” Harrison v. Benchmark Elecs. Huntsville, Inc., 593 F.3d

1206, 1211 (11th Cir. 2010). A district court should grant summary judgment if

“the pleadings, the discovery and the disclosure materials on file, and any

affidavits show that there is no genuine issue as to any material fact and that the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c)(2).

      Title VII makes it unlawful for employers to retaliate against employees for

                                          2
opposing unlawful employment practices, including racial discrimination. See 42

U.S.C. § 2000e-3(a). A plaintiff can establish a retaliation claim using either

direct or circumstantial evidence. When a plaintiff relies on circumstantial

evidence, we use the McDonnell Douglas analytical framework. See Bryant v.

Jones, 575 F.3d 1281, 1307–08. “Under th[at] framework, a plaintiff alleging

retaliation must first establish a prima facie case by showing that: (1) he engaged

in a statutorily protected activity; (2) he suffered an adverse employment action;

and (3) he established a causal link between the protected activity and the adverse

action.” Id.; see also Goldsmith v. Bagby Elevator Co., Inc., 513 F.3d 1261, 1278

(11th Cir. 2008). Once a plaintiff establishes a prima facie case of retaliation, “the

burden of production shifts to the defendant to rebut the presumption by

articulating a legitimate non-discriminatory reason for the adverse employment

action.” Bryant, 575 F.3d at 1308. See also Tipton v. Canadian Imperial Bank of

Commerce, 872 F.2d 1491, 1495 (11th Cir. 1989) (noting that “[t]he employer’s

burden of rebuttal is ‘extremely light’ ”). If the employer carries its burden by

articulating a legitimate non-discriminatory reason, then the burden shifts to the

plaintiff to “prove by a preponderance of the evidence that the ‘legitimate’ reason

is merely pretext for prohibited, retaliatory conduct.” Sierminski v. Transouth Fin.

Corp., 216 F.3d 945, 950 (11th Cir. 2000).

                                          3
      To establish pretext, a plaintiff must “present concrete evidence in the form

of specific facts” showing that the defendant’s proffered reason was pretextual.

Bryant, 575 F.3d at 1308; see also Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d

763, 771 (11th Cir. 2005) (A plaintiff’s evidence of pretext “must reveal such

weaknesses, implausibilities, inconsistencies, incoherencies or contradictions in

the employer’s proffered legitimate reasons for its actions that a reasonable

factfinder could find them unworthy of credence.”). “If the proffered reason is one

that might motivate a reasonable employer, a plaintiff cannot recast the reason but

must meet it head on and rebut it.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079,

1088 (11th Cir. 2004). Conclusory allegations and assertions are insufficient. See

Bryant, 575 F.3d at 1308.

      Bryant contends that the district court erred in granting summary judgment

for Averitt because he established a prima facie case of retaliation and the

company’s proffered reasons for suspending and terminating him were pretextual.

We disagree. Even assuming that Bryant established a prima facie case, summary

judgment for Averitt was warranted because Bryant did not present sufficient

evidence of pretext. The company explained that it suspended Bryant from his

“combination position” because he received a DUI citation and later terminated

him because he used abusive and profane language towards management in

                                          4
violation of company policy. Because Bryant did not present specific facts

establishing that those justifications were unworthy of credence, we affirm. See

Wilson, 376 F.3d at 1088.

      AFFIRMED.




                                        5